[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  JULY 3, 2007
                                 No. 06-16058                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                      D. C. Docket No. 05-00070-CV-CDL-3

JOHN GARRETT,


                                                        Plaintiff-Appellant,

                                      versus

MICHAEL J. ASTRUE,
Commissioner of Social Security,

                                                        Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                                   (July 3, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      John Garrett appeals the judgment of the district court that affirmed the
denial of Garrett’s application for supplemental security income benefits. Garrett

argues that the administrative law judge erred when he rejected Garrett’s IQ score,

failed to follow the sequential evaluation of disability, and failed to invoke the

rebuttable presumption that an IQ score represents a claimant’s lifelong intellectual

capacity, as explicated in Hodges v. Barnhart, 276 F.3d 1265 (11th Cir. 2001).

Because the denial of Garrett’s supplemental security income was supported by

substantial evidence and the ALJ applied the correct legal standards, we affirm.

      We review a social security appeal to determine whether the decision of the

ALJ is supported by substantial evidence and whether the ALJ applied the correct

legal standards. See 42 U.S.C. § 405(g); Crawford v. Comm’r of Soc. Sec., 363
F.3d 1155, 1158 (11th Cir. 2004). Substantial evidence is “such relevant evidence

as the reasonable mind might accept as adequate to support a conclusion.” Walden

v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982). We review de novo the decision

of the district court regarding whether substantial evidence supports the findings of

the ALJ. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

      Because the ALJ did not reject Garrett’s IQ score, Garrett’s first argument

fails. The ALJ recognized that Garrett’s IQ score was low, but found that Garrett’s

impairments did not meet any condition in the listing category for mental

retardation. 20 C.F.R. pt. 404, subpt. p, app. 1, § 12.05. Specifically, the ALJ



                                           2
found that Garrett did not have the required deficits in adaptive functioning.

      Garrett contends that the ALJ erroneously evaluated Garrett’s alleged

disability when the ALJ considered whether Garrett was capable of performing

work he had done in the past. The ALJ was required to follow five sequential steps

in the evaluation of Garrett, see 20 C.F.R. § 404.1520(a)(4), but Garrett argues that

the ALJ erroneously skipped step three of that evaluation. Garrett’s argument fails.

      The record establishes that the ALJ did not omit any steps in his evaluation

of Garrett’s alleged disability. The ALJ considered Garrett’s work history and

ability to perform past work, factors considered during step four of the sequence,

only after the ALJ had decided that Garrett did not qualify as disabled under step

three. Contrary to Garrett’s argument, the ALJ correctly followed the sequential

process.

      Garrett argues that the ALJ erred when he failed to employ the Hodges

presumption that an IQ score represents a claimant’s lifelong intellectual capacity.

Hodges, 276 F.3d at 1268-1269. It was not error for the ALJ not to mention the

Hodges presumption because the ALJ did not challenge that Garrett’s low IQ

began before age twenty-two.

      Substantial evidence supports the denial by the ALJ of Garrett’s claim for

social security disability benefits. The record supports the finding by the ALJ that



                                          3
the required limitations to adaptive functioning were not present, despite Garrett’s

low IQ score. Garrett is able to cook simple meals; perform chores such as

dishwashing and yard work; and build model cars. Garrett’s daily activities

include church attendance, television viewing, card playing, and walking in the

mall. Garrett also testified that, with orientation and instruction, he believed he

could return to a job as a stock assistant.

      The judgment of the district court is

      AFFIRMED.




                                              4